Citation Nr: 1720170	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA RO that granted service connection for a TBI and assigned an initial 10 percent rating.


FINDINGS OF FACT

1.  Before September 10, 2015, the Veteran's TBI was manifested by symptoms producing no greater than level 1 impairment in at least one facet of cognitive impairment.

2.  From September 10, 2015, the Veteran's TBI is manifested by symptoms producing no greater than level 2 impairment in at least one facet of cognitive impairment.


CONCLUSIONS OF LAW

1.  Before September 10, 2015, the criteria for a disability rating in excess of 10 percent for a TBI were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

2.  From September 10, 2015, the criteria for a disability rating of 40 percent, but no greater, for a TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in April 2010.  Furthermore, the Veteran has not alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been provided with VA examinations addressing his TBI in August 2010, September 2015, and January 2017.  Upon review of these examination reports, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of these examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined to participate in such hearing.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for the residuals of his TBI.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As noted above, pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2016).

Diagnostic Code 8045, applicable to TBI, provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment involves decreased memory, concentration, attention, and executive functions of the brain.  The term "executive functions" includes goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when such actions are not productive.  Cognitive impairment is evaluated according to the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Any residual with a distinct diagnosis, however, may be evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  When there is a diagnosis of a mental disorder, emotional and behavioral dysfunction is to be evaluated under the General Rating Formula for Mental Disorders.

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed above that are reported on an examination report are to be evaluated under the most appropriate diagnostic code.  Each condition shall be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and each separately rated condition shall be combined under 38 C.F.R. § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 facets of TBI related to cognitive impairment and subjective symptoms.  These 10 facets are as follows: (I) Memory, attention, concentration, and executive function; (II) Judgment; (III) Social interaction; (IV) Mental orientation; (V) Motor activity (impact on motor and sensory systems); (VI) Visual and spatial orientation; (VII) Subjective symptoms; (VIII) Neurobehavioral effects; (IX) Communication; and (X) Consciousness.

This table provides criteria for levels of impairment for each facet, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: if the highest facet is 0, then a 0 percent evaluation applies; if the highest facet is 1, then a 10 percent evaluation applies; if the highest facet is 2, then a 40 percent evaluation applies; if the highest facet is 3, then a 70 percent evaluation applies.  For example, a 70 percent evaluation is to be assigned if 3 is the highest level of evaluation for any facet. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, VA cannot assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, VA is to assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  If, however, the manifestations are clearly separable, VA is to assign a separate evaluation for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

The term "instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for a TBI in February 2010.  In May 2010, a private neurologist noted the Veteran's complaints of a 14-year history of headaches and his complaints of dizziness with positional changes of the head and body.  The Veteran complained of paresthesias affecting the upper and lower extremities and weakness of grip.  The Veteran's sleeping patterns were poor.  An MRI of the brain showed mild cerebellar atrophy consistent with anti-convulsing therapy, chronic alcohol ingestion, and the cerebellar degenerative process, with otherwise normal findings for a patient of the Veteran's age.  

In June 2010, a private chiropractor indicated that the Veteran complained of neck pain and headaches associated with his in-service injury.  The chiropractor indicated that the Veteran then fell into depression and became an alcoholic for over 30 years.  The Veteran complained of pain in the bilateral neck and upper cervical region.  The Veteran denied constitutional symptoms such as chills, daytime somnolence, fatigue, fever, night sweats, and weight change.  The Veteran denied symptoms associated with his eyes.  The Veteran reported experiencing symptoms of dizziness, headache, stress, and unsteadiness of gait and loss of balance.  The Veteran otherwise denied experiencing neurological symptoms such as numbness, weakness, loss of consciousness, loss of memory, seizures, sleep disturbance, slurred speech, strokes, or tremor.  The Veteran reported experiencing depression, but he otherwise denied experiencing anhedonia, anxiety, change in appetite, behavioral changes, bipolar disorder, confusion, convulsions, insomnia, memory loss, and mood changes.  

The Veteran underwent an examination in August 2010, at which time the Veteran indicated that he experienced headaches, persistent dizziness, neck pain, and numbness.  The Veteran stated that his headaches could last for many hours.  The Veteran had no specific headache triggers, nor did he experience visual changes.  The Veteran stated that he experienced dizziness or vertigo approximately three times in the month before the examination, which worsened when ascending a ladder or looking up.  The Veteran indicated that the nature of his dizziness had been unchanged since service.  The Veteran denied experiencing weakness or paralysis.  The Veteran denied having problems falling asleep, but he indicated that he woke up to four times nightly.  The Veteran slept only five hours nightly, and he had mild problems with fatigue and malaise.  The Veteran indicated that he had periodic episodes of instability and muscle weakness, even before his motor vehicle accident.  The Veteran did not require any devices to assist with walking.  The Veteran indicated that he had fallen approximately six times in the past year.  

Upon examination, the examiner noted that the Veteran had a moderate memory impairment.  The Veteran had mild difficulty with attention, moderate difficulty concentrating, and moderate problems with executive functioning.  The Veteran had no speech or swallowing difficulties.  The examiner noted that the Veteran experienced headache and neck pain; the Veteran's right hip, leg, and knee pain were likely due to trauma associated with his motor vehicle accident.  The Veteran had no bowel problems, but he reported increased urinary frequency starting 15 to 20 years before.  The Veteran indicated that he had not been diagnosed with a psychiatric illness.  The Veteran indicated that he experienced periodic numbness in his left leg.  The Veteran had occasional blurred vision when reading small letters.  The Veteran had mild problems with tinnitus.  The Veteran rarely had a decreased sense of taste and smell.  The Veteran denied experiencing seizures.  The Veteran was sensitive to light.  The Veteran had a moderate problem with irritability and restlessness.  The Veteran had no symptoms of autonomic dysfunction such as heat intolerance or excess or decreased sweating.  The Veteran did not have symptoms of endocrine dysfunction or cranial nerve dysfunction.  The Veteran reported that his symptoms of dizziness, headache, and numbness had been stable for decades.  

Upon physical examination, the Veteran's muscle movement was normal.  The Veteran had normal bulk and tone in his bilateral upper and lower extremities without atrophy.  The Veteran had normal sensation in the right side and decreased sensation to the distal left arm.  The Veteran was noted to have an antalgic gait without balance issues.  The Veteran had a normal bilateral finger-to-nose testing and heel-to-shin testing of the left leg.  The examiner was unable to test the Veteran's right leg.  The Veteran had a normal range of motion of the fingers and feet, with no tremor, fasciculation, or spasticity.  The Veteran had no orthostatic hypotension, hyperhidrosis, heat or cold intolerance, or delayed gastric emptying.  The Veteran's cranial nerves were normal.

Cognitive testing showed that the Veteran's processing speed was mildly slowed, but his attention, working memory, executive functioning, new learning, and recall of verbal and non-verbal information was all normal.  The Veteran self-reported a moderate level of anxiety and posttraumatic stress.  The examiner found that the Veteran was able to handle his financial affairs independently.  

The Veteran complained of mild memory loss without objective evidence on testing.  The Veteran's judgment was normal, his social interaction was routinely appropriate, and he was always oriented to person, time, place, and situation.  The Veteran's motor activity was normal, and his visual spatial orientation was normal.  The Veteran had subjective symptoms in the form of mild or occasional headaches and mild anxiety.  The Veteran experienced one or more neurobehavioral effects that occasionally interfered with workplace or social interaction but did not preclude them.  The Veteran's consciousness was normal.  The Veteran had normal vision and hearing bilaterally.  The Veteran had no skin breakdown due to neurological problems.  The Veteran had no endocrine or autonomic dysfunction.  The examiner found that the Veteran's chronic headaches were at least as likely related to his TBI.  The Veteran's neck pain, presumed depression, alcoholism, and joint pain, were found to be less likely than not related to the Veteran's TBI.  

In a January 2012 neurological consultation, the Veteran complained of numbness and pain in his left hand.  The Veteran was noted to be awake, alert, and oriented.  The Veteran was assessed with left ulnar neuropathy status-post left ulnar transposition.  In January 2012, a clinician noted that the Veteran experienced chronic head pain and memory impairment due to his TBI.  In July 2012, an examiner opined that it was less likely than not that either the Veteran's tinnitus or his left upper extremity neuropathy was related to his TBI.

In April 2014, the Veteran presented with a four-day history of dysarthria, poor balance, right-sided weakness, and slight facial droop.  The Veteran was found to have experienced an acute ischemic stroke and atrial fibrillation.  Later in April 2014, the Veteran complained of increasing fatigue and an inability to do his pre-stroke work of glass blowing and installing windshields.  The Veteran described experiencing weakness in the right upper and lower extremities, difficulty with balance, and increased urinary urgency.  The Veteran answered questions and followed commands appropriately.  The Veteran could recall recent and remote events.  The Veteran had a slight slurring of speech, but his comprehension and repetition were intact.  In May 2014, a VA neurologist opined that the Veteran's atrial fibrillation was the most likely etiology of his stroke, rather than his TBI.  

The Veteran underwent an additional examination in December 2014, at which time the examiner noted that the Veteran had experienced a small pontine stroke in April 2014.  The examiner noted that the Veteran had been seen by neurology, which found no indication of a relationship between his stroke and his TBI.  The December 2014 examiner concurred, finding that the Veteran's stroke was less likely than not related to the Veteran's TBI.  As a rationale for this opinion, the examiner noted that ischemic strokes usually occurred in individuals with atherosclerosis.  The Veteran had the risk factors of hyperlipidemia, hypertension, carotid artery disease, and atrial fibrillation.   The Veteran's peripheral vascular disease, which was likely secondary to his tobacco abuse, combined with his cardiac arrhythmia to cause his stroke.  

In June 2015, the Veteran's friend reported that he had witnessed in the Veteran a loss of strength, stamina, and ability to complete work since the Veteran's stroke.  In June 2015, another of the Veteran's friends reported that the Veteran had experienced a significant diminishment in his physical capabilities since his stroke.  In June 2015, the Veteran's sister-in-law reported that the Veteran had experienced a greater number of headaches over the last couple of years.  The Veteran's sister-in-law also reported that the Veteran experienced dizziness and had injured himself as a result.  The Veteran's sister-in-law reported that the Veteran was not "as sharp mentally" as he once was. 

The Veteran underwent an additional examination on September 10, 2015, at which time the Veteran reported that he had been married for 23 years, and he had a child from a previous marriage.  The Veteran retired at the age of 62 from a career in glass repair.  

The examiner noted that cognitive testing showed objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Veteran complained of problems with attention, concentration, and forgetfulness for years.  The Veteran's judgment was normal.  The Veteran's social interaction was occasionally inappropriate, noting that the Veteran was sometimes moody and irritable.  The Veteran indicated that he used to drink in order to treat his headaches and nerves.  The Veteran was always oriented to person, time, place, and situation.  The Veteran's motor activity was normal most of the time, but it was mildly slowed at times due to apraxia (inability to perform previously-learned motor activities, despite normal motor function).  The examiner noted that the Veteran was slowed down "due to his general health condition".  The Veteran's visual spatial orientation was mildly impaired; the Veteran occasionally got lost in unfamiliar surroundings, and he had difficulty reading maps or following directions.  The Veteran was able to use assistive devices such as GPS.  The examiner noted that the Veteran's spouse drove because he sometimes got lost.  

The examiner noted that the Veteran had three or more subjective symptoms that mildly interfered with the activities of daily living or relationships in the form of intermittent dizziness with headaches and ringing in his ears.  The examiner noted that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them, in the form of some moodiness and irritability.  The examiner noted that the Veteran's comprehension and expression of language was only occasionally impaired; the Veteran could communicate complex ideas.  The Veteran had periodic comprehension problems.  The Veteran's consciousness was normal.  

The examiner noted that the Veteran had residuals of a TBI in the form of motor dysfunction, hearing loss or tinnitus, and headaches.  The examiner found that the Veteran had mild memory dysfunction, tinnitus, and persistent headaches with intermittent dizziness due to his TBI.  The Veteran additionally experienced driving difficulty.  The examiner found that the Veteran's April 2014 stroke was not related to his TBI.  

The examiner found that the Veteran experienced constant, pulsating or throbbing pain in his head with associated sensitivity to light.  The Veteran's head pain typically lasted less than one day.  The Veteran did not have characteristic prostrating attacks of headache pain.  

In May 2016, the Veteran sought psychiatric care as a result of his depressed mood due to a decline in physical functioning and the recent closure of his automobile glass repair business.  The Veteran reported experiencing a decline in memory and overall physical functioning since his February 2016 cardiac ablation procedure.  The Veteran reported that he had experienced physical limitations for the last two years following his 2014 stroke.  The clinician noted that the Veteran had multiple medical problems that led to physical limitations with an associated loss of capacity to engage in activities that he enjoyed, including his job.  The clinician diagnosed the Veteran with recurrent major depression, and a vascular cognitive disorder not otherwise specified.  

The Veteran underwent neuropsychological testing in June 2016, at which time the Veteran reported living with his spouse and being largely independent in all activities.  The Veteran denied having problems with hygiene or dressing, and he reported helping out around the home.  

The Veteran complained of a shortened attention span.  The Veteran successfully set up his own medications, but occasionally forgot to take his medication during the day.  While the Veteran and his spouse had previously shared the management of finances, the Veteran's spouse had taken over more as the Veteran had lost interest.  The Veteran's spouse indicated that the Veteran occasionally missed turns while driving, but he was always able to get himself back on track after doing so.  The Veteran reported experiencing mild cognitive symptoms in the form of changes in attention and memory.  The Veteran's spouse reported that the Veteran did not talk as much as he previously did.  The Veteran and his spouse reported that his cognitive complaints increased following a recent cardiac ablation procedure.  The Veteran reported sleeping approximately five hours nightly, with his sleep improving since he began using a CPAP machine. 

The Veteran reported that he retired approximately a year and a half before as a result of his stroke.  The Veteran stated that following his stroke, he no longer had the coordination that was required in his 20-year career as a glass craftsman.  

The clinician noted that the Veteran showed poor motor coordination on some incidental tasks, such as finger tapping.  The Veteran generally appeared dysthymic, but he would smile or laugh in the appropriate context.  The clinician found that the Veteran's overall cognitive ability was average.  The Veteran's performance on both verbal and visual-spatial cognitive tasks were in the average range.  Based upon this performance and demographic information, the clinician estimated that the Veteran's previous optimal performance was probably in the average range.

The Veteran's working memory ability was average.  The Veteran's performance on list learning and story learning tasks were average.  The Veteran's performance on a visual learning task was low-average.  The Veteran's ability to recall all of these items after a delay was average.  The Veteran's recognition for these items was also average or above.  The Veteran's language abilities were broadly average, with average performance on naming, semantic fluency, and phonemic fluency tasks.  The Veteran's visual-spatial abilities were normal.  The Veteran performed appropriately on a visual puzzle task and a picture completion task.  The Veteran's performance on a timed transcription task was average for both written and oral administrations.  The Veteran's performance on a basic visual scanning task was low-average.  The Veteran's performance on a more complex version of this task requiring him to keep two sequences in mind was impaired.

On a card sorting task requiring mental flexibility, the Veteran's performance was high-average to superior.  The Veteran was able to complete three categories, and he made few perseverative errors.  The Veteran showed poor performance on motor tasks, with impaired grip strength in both hands; repeated performance by his right hand showed dramatic fatigue across trials.  The Veteran's performance on the grooved pegboard was impaired for both hands, with the left hand better than the right hand.  On a self-report measure of depression, the Veteran received a score of 7, indicating mild depression without hopelessness.

The clinician concluded that the Veteran's profile was generally normal with some isolated exceptions.  The Veteran demonstrated normal performance across all measured cognitive domains, with the only notable difference being difficulty with one task of complex attention.  The Veteran's motor deficit was consistent with his stroke and injury history.  Despite the Veteran's significant history of neurological injuries and assaults, the Veteran did not show any corresponding cognitive decline on objective testing.  The clinician found that the Veteran's results were not indicative of a progressive neurological condition.  The Veteran's subjective complaints were more likely attributable to the Veteran's current depression, which was recently diagnosed in the mental health clinic.

The Veteran underwent an examination in January 2017.  The examiner diagnosed the Veteran with a TBI with associated migraines and chronic neck pain.  The Veteran complained of problems with balance.  The Veteran had been married for 24 years, and he had a child from a previous marriage.  The Veteran retired at the age of 62 from a career in glass repair.  

The examiner found that the Veteran showed objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The examiner noted that the Veteran showed evidence of memory problems for the past couple of years.  The examiner noted that the Veteran's ability to perform serial 7's was intact, but his processing speed was slow.  The examiner noted that the Veteran's judgment was normal.  The examiner noted that the Veteran's social interaction was occasionally inappropriate, noting that the Veteran had problems with memory and limited his driving.  The Veteran was always oriented to person, time, place, and situation.  The Veteran's motor activity was normal most of the time, but it was mildly slowed at times due to apraxia (inability to perform previously-learned motor activities, despite normal motor function).  The examiner noted that the Veteran had some trouble ambulating.

The Veteran's visual spatial orientation was mildly impaired; the Veteran occasionally got lost in unfamiliar surroundings, and he had difficulty reading maps or following directions.  The Veteran was able to use assistive devices such as GPS.  The examiner noted that the Veteran only occasionally drove a car.  The examiner noted that the Veteran had three or more subjective symptoms that mildly interfered with the activities of daily living or relationships in the form of frequent headaches and chronic neck pain.  The examiner noted that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them, in the form of some moodiness and irritability.  The examiner noted that the Veteran's comprehension or expression, or both, of either spoken language or written language was only occasionally impaired; the Veteran could communicate complex ideas.  The examiner noted that the Veteran had some comprehension problems.  The Veteran's consciousness was normal.  The examiner noted that the Veteran had residuals of a TBI in the form of motor dysfunction and headaches.  

The January 2017 examiner indicated that the Veteran experienced headaches since his separation from the military.  The examiner indicated that the Veteran experienced mild-to-moderate memory dysfunction, tinnitus, chronic neck pain, and persistent headaches with intermittent dizziness due to his TBI.  The Veteran experienced mild-to-moderate difficulty driving as a result of his TBI.  

In March 2017, the Veteran complained of experiencing falls up to four times monthly for the past four months, with the last fall occurring 13 days before.  The Veteran denied experiencing increased headaches since the fall.  

Turning to an analysis of these facts, and given the Veteran's multiple medical complaints, the Board has closely examined the record to determine the symptoms that the Veteran experiences that are specifically attributable to TBI.  The Board notes that the weight of the evidence fails to demonstrate that the residuals associated with the Veteran's April 2014 stroke are related to his TBI.  Similarly, the weight of the evidence is against a finding that the Veteran's cardiac disabilities, to include his February 2016 ablation procedure, is related to his TBI.  Indeed, a November 2015 rating decision denied the Veteran's claims of entitlement to service connection for these disabilities, and the Veteran did not appeal this determination.  The Board thus will not evaluate the symptoms of the Veteran's stroke and cardiac disabilities as part of his TBI.

Similarly, the Board notes that the Veteran has been diagnosed with an acquired psychiatric disability since filing his claim in February 2010.  As noted above, the criteria for evaluating TBI indicate that emotional and behavioral dysfunction associated with TBI is to be evaluated under the schedule of ratings applicable to mental disorders.  In this case, however, the weight of the evidence fails to associate the Veteran's emotional and behavioral dysfunction with his TBI.  Instead, the weight of the evidence suggests that the Veteran experienced psychiatric symptoms following his 2014 stroke, which, as noted above, is not itself associated with the Veteran's TBI.  For example, in April 2015, the Veteran indicated that he had experienced depression since his April 2014 stroke.  In May 2016, a clinician indicated that the Veteran was depressed due to his lack of functionality.  In a separate record from May 2016, the Veteran indicated that he had experienced a depressed mood due to his decline in physical functioning and the recent closure of his automobile glass business.  With clinician consistently failing to attribute the Veteran's psychiatric impairment with his TBI, the Board finds that the separate evaluation of the Veteran's psychiatric symptoms is unwarranted at this time.  

With regard to the appropriate rating under the TBI facets, before September 2015, the Board assigns a level of severity of "1" for the memory, attention, concentration, and executive function facet, acknowledging that the Veteran subjectively complained of a mild impairment in such functions during this time.  While the Veteran has subjectively complained of such impairment, and the August 2010 examiner characterized the Veteran's memory impairment as "moderate," clinicians, including those who performed the August 2010 neurological testing on the Veteran, did not find objective evidence on testing of a mild impairment of executive functioning.  From September 2015, however, the Board assigns a level of severity of "2" for the memory, attention, concentration, and executive function facet, acknowledging that September 2015 and January 2017 examiners found that the Veteran showed objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

A level of severity of "0" has been assigned for the judgment facet, because the weight of the evidence, including the findings of examiners in August 2010, September 2015, and January 2017, is consistent with a finding that the Veteran's judgment is normal.  The Board cannot find that the weight of the evidence shows that the Veteran's judgment is mildly impaired, as would be associated with a greater level of severity under this facet.  

A level of severity of "1" has been applied for the social interaction facet because the weight of the evidence, including the assessments of the September 2015 and January 2017 examiners, is consistent with a finding that the Veteran's social interaction is occasionally inappropriate.  The Board cannot find that the weight of the evidence shows that the Veteran's social interaction is frequently inappropriate, as would be associated with a greater level of severity under this facet.  

A level of severity of "0" has been assigned for the orientation facet because the Veteran has always been oriented to person, time, place, and situation.  The Board cannot find that the weight of the evidence shows that the Veteran is occasionally disoriented to person, time, place, or situation, as would be associated with a greater level of severity under this facet.  

A level of severity of "1" has been assigned to the motor activity facet because the weight of the evidence, including the findings of the September 2015 and January 2017 examiners, indicates that the Veteran's motor activity was normal most of the time, but it was mildly slowed at times due to apraxia.  While the Board acknowledges that the Veteran's April 2014 stroke otherwise affected the Veteran's motor activity, as noted above, clinicians have consistently failed to link the Veteran's stroke to his TBI.  With the weight of the evidence against a finding that the Veteran has motor activity mildly decreased or with moderate slowing due to apraxia, the Board cannot find that a greater level of severity is available under this facet.

A level of severity of "1" has been assigned to the visual spatial orientation facet because the weight of the evidence, including the assessments of clinicians from September 2015, June 2016, and January 2017, found the Veteran's visual spatial orientation was, at worst, mildly impaired.  The Board has thus affords the Veteran with the benefit of the doubt by assigning a level of severity of "1" to this facet.

With regard to the subjective symptoms facet, the Board notes that the Veteran's subjective complaints of headache have been separately service-connected and awarded a 30 percent disability rating under Diagnostic Code 8100, applicable to migraine headache.  38 C.F.R. § 4.124a (2016).  The Veteran's subjective complaints of neuropathy of his left upper extremity have been separately service-connected and awarded a 20 percent disability rating under Diagnostic Code 8510, applicable to impairment of the upper radicular group.  Id.  The Veteran's complaints of tinnitus have been separately service-connected and awarded a 10 percent disability rating under Diagnostic Code 6260, applicable to tinnitus.  38 C.F.R. § 4.87 (2016).  The Veteran has not appealed the evaluations of his headache, left upper extremity, and tinnitus disabilities, and the Board will thus not address the appropriateness of the existing ratings under the above Diagnostic Codes. 

Furthermore, the Board notes that addressing these symptoms under the subjective symptoms facet of the TBI rating criteria (rather than under the Diagnostic Codes listed above) would result in a lesser benefit to the Veteran.  The subjective symptoms facet provides for a maximum level of impairment of "2," which would result in a maximum 40 percent evaluation.  This is a lesser benefit than the separate 30 percent, 20 percent, and 10 percent ratings that the Veteran has been assigned based on his subjective complaints.  

The Board will thus consider the appropriate severity level for the subjective facet based on subjective complaints other than headache, tinnitus, and impairment of the left upper extremity.  A level of severity of "0" has been assigned to the subjective symptoms facet.  While clinicians, for example the September 2015 examiner, have indicated that the Veteran's subjective complaints of dizziness result in mild interference with work, instrumental activities of daily living, or close relationships, the Board cannot find that the Veteran suffers from three or more subjective symptoms resulting in such interference.  Indeed, the weight of the evidence of record indicates that the Veteran suffers from only one subjective symptom other than those discussed above: dizziness.  With the weight of the evidence against a finding that the Veteran has three or more subjective symptoms, the Board cannot find that a greater level of severity is available under this facet.

A level of severity of "1" has been assigned for the neurobehavioral effects facet because the weight of the evidence, including the findings of the August 2010, September 2015, and January 2017 examiners, is consistent with a finding that the Veteran experienced one or more neurobehavioral effects that occasionally interfered with workplace or social interactions, but did not preclude them.  With the weight of the evidence against a finding that the Veteran experienced one or more neurobehavioral effects that frequently interfered with workplace or social interactions, but did not preclude them., the Board cannot find that a greater level of severity is available under this facet.

A level of severity of "0" has been assigned for the communication facet because the Veteran has consistently been able to communicate in and comprehend spoken and written language.  The Veteran has remained fully conscious throughout the period on appeal.  A total rating based on an altered state of consciousness is not warranted.

Accordingly, upon review of the TBI facets, the Board finds that before September 2015, the highest facet evaluation is "1", which corresponds to a 10 percent rating.  From September 2015, the highest facet evaluation is "2", which corresponds to a 40 percent rating.  Thus, before September 2015, the Board denies the Veteran's claim of entitlement to a rating in excess of 10 percent for a TBI.  From September 2015, the Board grants a 40 percent evaluation, but no greater, for a TBI.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2016); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate because it does not appear that the Veteran has exceptional or unusual symptomatology associated with his TBI.  Instead, the Veteran merely disagrees with the assigned rating for the impairment associated with his TBI.  The criteria associated with rating residuals of TBI call for a broad-based evaluation of all symptoms associated with TBI, which may be cognitive, subjective, physical, or psychiatric.  The Board's above analysis broadly considered all possible manifestations of the Veteran's TBI.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

While a claim of entitlement to a TDIU is part of any claim for increased compensation, in this case, a September 2016 rating decision denied the Veteran's claim of entitlement to a TDIU, and the Veteran has not disagreed with this determination.  Accordingly, the issue of entitlement to a TDIU is not before the Board at this time.  


ORDER

For the period prior to September 10, 2015, a rating in excess of 10 percent for a TBI is denied.

For the period since September 10, 2015, a rating of 40 percent for a TBI is granted, subject to the laws and regulations governing the award of monetary benefits.  




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


